United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-1147
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * District of Minnesota.
                                         *
Chad Wetzel,                             * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: December 4, 2007
                                  Filed: December 10, 2007
                                  ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Chad Wetzel pleaded guilty to failure to collect and pay over taxes, in violation
of 26 U.S.C. § 7202; theft and embezzlement from an employee benefit plan, in
violation of 18 U.S.C. § 664; and false oath and account in a bankruptcy proceeding,
in violation of 18 U.S.C. § 152(2), each of which was punishable by a maximum of
5 years in prison. Using an undisputed advisory Guidelines imprisonment range of
63-78 months, and having addressed Wetzel’s arguments for a lower sentence, the
district court1 imposed two concurrent 60-month prison terms and a consecutive 12-

      1
       The Honorable James M. Rosenbaum, Chief Judge, United States District
Court for the District of Minnesota.
month prison term. Wetzel appeals, arguing the district court abused its discretion and
imposed an unreasonable sentence by giving undue weight to the Guidelines, and by
inadequately considering mitigating circumstances and the need to avoid unwarranted
sentence disparities.

       We review a sentence for reasonableness in light of the 18 U.S.C. § 3553(a)
factors, applying an abuse-of-discretion standard. See United States v. Booker, 543
U.S. 220, 261-62 (2005); United States v. Boss, 493 F.3d 986, 987 (8th Cir. 2007).
We find no abuse of discretion here. First, Wetzel’s disparity argument fails because,
as the district court correctly determined, his case and criminal history were not at all
similar to those of another individual who owned the predecessor to Wetzel’s
business. See 18 U.S.C. § 3553(a)(6) (court is to consider “need to avoid unwarranted
sentence disparities among defendants with similar records who have been found
guilty of similar conduct”). Further, our review of the record convinces us that the
district court considered and rejected Wetzel’s arguments regarding mitigating
circumstances, properly took into account only relevant section 3553(a) factors, and
did not commit a clear error of judgment in weighing these factors. See United States
v. Long Soldier, 431 F.3d 1120, 1123 (8th Cir. 2005) (sentencing court abuses its
discretion if it fails to consider relevant factor that should have received significant
weight, gives significant weight to improper or irrelevant factor, or considers only
appropriate factors but commits clear error of judgment in weighing them).

      Accordingly, we affirm.
                     ______________________________




                                           -2-